The opinion of the court was delivered
by Strong, J.
The plaintiffs in error contend that the personal property owned by them and invested in bonds and mortgages is not subject to taxation, because it is held in trust for religious purposes, and is therefore exempt under the first section of the act of April 22d, 1845. Whatever may be the true construetion of this section it is useless to inquire. A subsequent act, *247passed April 14th, 1851, P. L. 625, enacts that “ All property, real or personal, belonging to any association or incorporated company which is now by law exempt from taxation, other than that which is in the actual use and occupation of such association or incorporated company, and from which an income or revenue is derived by the owners thereof, shall hereafter be subject to taxation in the same manner and for the same purposes as other property is now by law taxable, and so much of any law as is hereby altered and supplied be and the same is hereby repealed.” Under this act the only property exempt from taxation is that real estate, notr exceeding five acres in actual use or occupation, which under previous tax laws had been relieved from liability to taxation. 12 Har. 232.
It is assigned, as a further reason for holding that the personal property of the plaintiffs in error is not taxable, that the interest is applied to the payment of the salary of the minister of the congregation — that a tax upon it is a tax upon such salary, and we are referred to Commonwealth v. Cuyler, 5 W. & S. 275. It might perhaps be sufficient to remark that that case was only a construction of the ninth section of the act of assembly of April 30th, 1841, which enacted that there should be assessed and collected a tax “ on all salaries and emoluments of office creatéd or,held by or under the constitution and laws of this commonwealth, and by or under any corporate institution or company incorporated by the said commonwealth,” and the ruling of this court was that under that act of assembly the minister’s salary was not taxable. It was held that the office of a minister was not one of the offices contemplated by the legislature, and therefore that the salary of such minister was not within the purview of the act. But the property of the plaintiffs in error is not any more the salary than is the land out of which a ground rent issues, the rent. The case cited has therefore no application to the question now presented.
The judgment is affirmed.